GARY FITZSIMMONS
                            DALLAS COUNTY DISTRICT CLERK
                                                                                               FILED IN
                                                                                        5th COURT OF APPEALS
VIRGINIA ETHERLY
                                                                                            DALLAS, TEXAS
CHIEF DEPUTY                                                                           12/30/2014 12:35:13 PM
                                                                                              LISA MATZ
                                                                                                Clerk
LISA MATZ                                                                              December 30, 2014
Clerk of the Court, Court of Appeals
Fifth District of Texas at Dallas
George L. Allen Sr. Courts Building
600 Commerce Street, Suite 200
Dallas, Texas 75202


               TRIAL COURT CAUSE NO.:                       DF-14-08383
               COURT OF APPEAL CASE NO.:                    05-14-01307-CV

               APPELLANT:                                  Alhagie Faal
               APPELLEE:                                   Office Of The Attorney General


               APPELLANT ATTORNEY:                         Melinda Arbuckle
               SBOT NO.:                                   24080773
               ADDRESS:                                    2989 N Stemmon Frwy Suite 1000
                                                           Dallas, TX 75247

            TELEPHONE NUMBER:                               214-378-8880
            FAX NUMBER:                                     214-378-8890
Dear Ms. Matz:

       In reference to the above styled and numbered cause, our records reflect the due date for the
Clerk’s Record was November 5, 2014. Pursuant to TEX.R.APP.P 35.1. 35.3(a), and 37.3(b), the
Clerk’s Record has been prepared but is being held for non-payment of $78.00.



GARY FITZSIMMONS
District Clerk
Dallas County, Texas
By Bridgette Vation, Deputy




                     6 0 0 COMMERCE STREET          DALLAS, TEXAS 75202 (214) - 653 - 7301
                            FAX (214) - 653 - 6634   e-mail: gfitzsimmons@dallascounty.org
                                  web site: www.dallascounty.org/distclerk/index.html